                           UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


WILLIAM ECHOLS,                                )         CASE NO. 1:17CV859
                                               )
                                               )
                      PETITIONER,              )         JUDGE SARA LIOI
                                               )
vs.                                            )
                                               )         JUDGMENT ENTRY
                                               )
BRIGHAM SLOAN, Warden,                         )
                                               )
                                               )
                     RESPONDENT.               )

       For the reasons set forth in the contemporaneously filed memorandum opinion and order,

the report and recommendation of the magistrate judge (Doc. No. 13) is ACCEPTED and the

petition for a writ of habeas corpus (Doc. No. 1) is DISMISSED. Further, for the same reasons,

the Court CERTIFIES that an appeal from this decision could not be taken in good faith, and that

there is no basis upon which to issue a certificate of appealability. 28 U.S.C. § 2253; Fed. R.

App. P. 22(b).

       IT IS SO ORDERED.



Dated: December 9, 2019
                                             HONORABLE SARA LIOI
                                             UNITED STATES DISTRICT JUDGE
